Citation Nr: 1409335	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1978 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for a VA examination.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a diagnosed disability of obstructive sleep apnea.

2.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did she experience symptoms of sleep apnea in service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, notice was provided to the Veteran in January 2008, prior to the initial adjudication of the claim for service connection for obstructive sleep apnea in March 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The January 2008 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, VA post-service treatment records, and private treatment records as well as the Veteran's own statements in support of her claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).
 
The Veteran was examined by VA in connection with the claim for service connection for obstructive sleep apnea in March 2012 and June 2012.  The Board has reviewed the examination reports, and finds that, taken together, they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the claim for service connection, including the Veteran's history and clinical evaluation as well as rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The condition at issue, sleep apnea, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  While sleep disturbances may result in symptoms which are capable of the Veteran's observation (such as day-time tiredness), events which may occur while the Veteran is unconscious (such as a cessation in breathing) are necessarily not observable by the Veteran.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that service connection is warranted for obstructive sleep apnea as a result of headaches she developed in service after a fall accident.  See February 2009 RO Hearing Transcript.  The Veteran is not currently service-connected for headaches; as such, the Board will address service connection on a direct basis because the Veteran has not raised entitlement to service connection on a secondary basis.  The Veteran states that she had chronic sore throat and night vomiting that interfered with her sleep in service, which she contends to be the onset of the currently diagnosed obstructive sleep apnea.  See February 2014 Appellate Brief.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that obstructive sleep apnea was not incurred in service.  The Board finds that the Veteran has been diagnosed with sleep apnea in a December 2005 VA sleep study; the March 2012 and June 2012 VA examination reports confirm such diagnosis.  The Board finds, however, that the Veteran did not sustain an injury or disease, which can be related to obstructive sleep apnea in service, nor did she exhibit symptoms of obstructive sleep apnea in service.

At the time of separation from service in November 1997, the Veteran made no mention of sleep apnea or any sleep disorder during her service separation physical examination.  On the associated report of medical history, the Veteran indicated "don't know" rather than "yes" to the inquiry "frequent trouble sleeping."  Post service, the first complaint related to sleeping trouble was in May 2003, over five years after discharge from service.  The Veteran was not diagnosed with obstructive sleep apnea until December 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  While post-service VA and private treatment records note a diagnosis of and treatment for obstructive sleep apnea, such records do not relate the current sleep apnea to any injury, disease, or event in service.

A March 2012 VA examination notes the December 2005 diagnosis of sleep apnea and concludes that the current sleep apnea is less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this conclusion and after having reviewed the Veteran's claims file, the VA examiner explained that service treatment records do not indicate a diagnosis of obstructive sleep apnea.  The VA examiner stated that patients with obstructive sleep apnea have a reduced upper airway size due to excess surrounding soft tissue or a highly compliant airway.  Finally, the VA examiner noted that the Veteran's obesity and allergic rhinitis are potential risk factors.  The Board finds the March 2012 VA examination report highly probative with respect to the issue on appeal.

Moreover, a June 2012 VA examination report concludes that obstructive sleep apnea is less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this conclusion, the VA examiner explained that the Veteran's service treatment records show no documentation of day time sleepiness or tiredness nor does the summary of disabilities at the military separation examination.  The VA examiner noted that Veteran did not complain of symptoms of obstructive sleep apnea until May 2003.  The VA examiner also concluded that Veteran's sleep apnea was less likely than not caused or aggravated by her service-connected disabilities because none of these conditions are known to cause or aggravate obstructive sleep apnea.  Finally, the VA examiner explained that the Veteran's allergic rhinitis is well controlled with no upper respiratory complaints and that the Veteran has normal air flow through both nostrils.  The Board finds the June 2012 VA examination report highly probative with respect to the issue on appeal.
Service treatment records show complaints of trouble sleeping but these occasions were mostly associated with other conditions.  These records also show two occasions where the Veteran complained of trouble sleeping and lack of energy.  However, while the Veteran is competent to report the symptoms that she is able to observe through her senses, she has not identified the presence of obstructive sleep apnea symptoms in service.  Apnea means the "cessation of breathing," while sleep apnea refers to a "transient period of cessation of breathing during sleep.  It may result in hypoxemia and vasoconstriction of pulmonary arterioles, producing pulmonary arterial hypertension."  See Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  The Veteran has not alleged that she was aware of any episodes of apnea while sleeping in service.  While the Veteran is competent to report the symptoms that she is able to observe through her senses, she is not competent to observe symptoms of apnea (cessation of breathing) during her own sleep.  Insomuch as the Veteran contends that service connection is warranted for obstructive sleep apnea, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d at 1377 (lay persons not competent to diagnose cancer).  Here, post-service VA treatment records clearly show that the Veteran did not complain of symptoms of sleep apnea until May 2003 and that obstructive sleep apnea was not diagnosed by a sleep study until December 2005.  In this case, the Board gives more probative value to the VA medical examination reports than to the Veteran's lay statements.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that obstructive sleep apnea was not incurred in service.  The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to obstructive sleep apnea or even symptoms related to obstructive sleep apnea occurred in service; therefore, the claim for service connection for obstructive sleep apnea must be denied.  As the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


